Case 2:13-cr-20110-SJM-RSW ECF No. 139, PageID.1872 Filed 06/17/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                Case No. 2:13-cr-20110-1
             Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
 v.

 D-1 ALBERT GREER, SR.,

             Defendant.
                                       /

                      ORDER DENYING DEFENDANT'S
                    MOTION FOR RECONSIDERATION [137]

      Defendant moved for reconsideration of the Court's order that denied

compassionate release. ECF 137. But before Defendant moved for reconsideration, he

filed a notice of appeal. ECF 135. Generally, "[f]iling a notice of appeal with the

district court divests the district court of jurisdiction to act in a case, except on

remedial matters unrelated to the merits of the appeal." United States v. Walls, 455

F. Supp. 3d 461, 463 (E.D. Mich. 2020) (Cleland, J.) (citing Fort Gratiot Sanitary

Landfill, Inc. v. Mich. Dep't of Nat. Res., 71 F.3d 1197, 1203 (6th Cir. 1995)). But the

"[m]otion for [r]econsideration may be denied pursuant to Federal Rule of Criminal

Procedure 37, which states '[i]f a timely motion is made for relief that the court lacks

authority to grant because of an appeal that has been docketed and is pending, the

court may: . . . deny the motion . . . .'" United States v. Pratt, No. 16-CR-20677-5, 2021

WL 289551, at *2 (E.D. Mich. Jan. 28, 2021) (omissions in original) (quoting Fed. R.




                                            1
Case 2:13-cr-20110-SJM-RSW ECF No. 139, PageID.1873 Filed 06/17/21 Page 2 of 3




Crim. P. 37). The Court will deny the motion for reconsideration under Criminal Rule

37.

      To succeed on a motion for reconsideration, "[t]he movant must not only

demonstrate a palpable defect by which the Court . . . [has] been misled but also show

that correcting the defect will result in a different disposition of the case." E.D. Mich.

L.R. 7.1(h)(3). A palpable defect is one that is "obvious, clear, unmistakable, manifest,

or plain." Mich. Dep't of Treasury v. Michalec, 181 F. Supp. 2d 731, 734 (E.D. Mich.

2002) (citations omitted). The Court will not grant a motion for reconsideration if it

"merely present[s] the same issues ruled upon by the Court, either expressly or by

reasonable implication." E.D. Mich. L.R. 7.1(h)(3). "It is an exception to the norm for

the Court to grant a motion for reconsideration." Maiberger v. City of Livonia, 724 F.

Supp. 2d 759, 780 (E.D. Mich. 2010) (citation omitted).

      Defendant asserted that the Court erred by "failing to perform a holistic review

of the circumstances of [Defendant's] case." ECF 137, PgID 1834. Put differently,

Defendant argues that the Court did not properly consider the factors of his case, the

sentencing factors, arguments about the guideline range, and other sentences given

to other individuals. See id. But the Court already considered the sentencing factors

when it ruled on the motion for compassionate release. ECF 134, PgID 1824–26. If

Defendant has asserted the Court misapplied the sentencing factors, then the

argument lacks merit. The Court adequately weighed the factors in its prior order.

Id. And the Court cannot grant a motion for reconsideration "that merely presents

the same issues ruled upon by the Court." E.D. Mich. L.R. 7.1(h)(3).




                                            2
Case 2:13-cr-20110-SJM-RSW ECF No. 139, PageID.1874 Filed 06/17/21 Page 3 of 3




      Finally, Defendant's argument that he should be released due to the amended

sentencing guidelines lacks merit. ECF 137, PgID 1837. Defendant argues that his

new sentencing range would be 108–135 months. Id. But he acknowledges that he

has not yet served six years (72 months) of his sentence. Id. at 1834. Thus, Defendant

has not come close to serving a Guidelines sentence, let alone his actual sentence of

168 months, and the § 3553(a) factors do not support his release. The Court will

therefore deny the motion for reconsideration.

      WHEREFORE, it is hereby ORDERED that Defendant's motion for

reconsideration [137] is DENIED.

      IT IS FURTHER ORDERED that the Clerk of the Court shall STRIKE the

Government's response, ECF 138, from the record because a party may not respond

to a motion for reconsideration without leave of the Court. See E.D. Mich. L. Crim. R.

12.1; E.D. Mich. L.R. 7.1(h)(2).

      SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: June 17, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 17, 2021, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                          3
